Robert R. Marcus, Kimberly Sullivan, Charlotte, Matthew Nis Leerberg, Raleigh, Brian M. Rowlson, Jonathan E. Schulz, Charlotte, Attorneys at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMCNortheast.
R. Kent Brown, Charlotte, Robert E. Zaytoun, Matthew D. Ballew, Raleigh, Attorneys at Law, For Savino, Anthony Lawrence (The Estate of)
Jon Ryan Moore, Attorney at Law, Charlotte
Paige L. Pahlke, Attorney at Law, Charlotte
John R. Taylor, Attorney at Law, Raleigh
Matthew W. Krueger-Andes, Attorney at Law, Charlotte
Burton Craige, Raleigh, W. Ellis Boyle, Attorneys at Law, Trisha S. Pande, For N.C. Advocates for Justice
The following order has been entered on the motion filed on the 11th of January 2019 by North Carolina Advocates for Justices for leave to file Amicus Curiae Brief:
*696"Motion Dismissed without prejudice by order of the Court in conference, this the 9th of May 2019."